U.S. Department of Justice
Federal Bureau of Prisons

PROGRAM STATEMENT
OPI:
CPD/CPB
NUMBER: 5215.06
DATE:
October 11, 2011

District of Columbia Youth Rehabilitation Act
(DCYRA) Offenders
/s/
Approved: Thomas R. Kane
Acting Director, Federal Bureau of Prisons

1. PURPOSE AND SCOPE
This Program Statement (PS) provides policy and procedure for administering the provisions of
the District of Columbia Youth Rehabilitation Act (D.C. Code
24-902, et seq. (2001)). It
applies only to persons serving D.C. Code terms of incarceration imposed under this statute.
The Federal Bureau of Prisons is authorized to provide for the custody, care, subsistence,
education, treatment, and training of youth offenders convicted of felony offenses and sentenced
to commitment.
a. Overview. Before repeal of the Federal Youth Corrections Act (YCA) (18 U.S.C.
5010
- 5016 (repealed)), the District of Columbia used YCA provisions for D.C. Code youth offenders.
After repeal, the District enacted its own youth offender provisions the District of Columbia
Youth Rehabilitation Act (DCYRA). The original DCYRA was nearly identical to the repealed
YCA and remained substantially unchanged until the D.C. Sentencing Reform Amendment Act
(SRAA) of 2000.
DCYRA sentences imposed after enactment of the SRAA are calculated the same way as U.S.
Code offenses imposed under the Prisoner Litigation Reform Act (non-parolable sentences that
earn 54 days of good conduct time per year served, which vests at the end of the sentence). The
DCYRA was modified in 2001 to incorporate the Bureau s role as the administrator of sentences
for DCYRA felony offenders (D.C. offenders serving sentences only for misdemeanors continue
to be administered by the D.C. Department of Corrections).

In this Program Statement, DCYRA sentences are referred to as “pre-SRAA DCYRA” and
“SRAA DCYRA.” To determine which applies, refer to the sentence procedure on the inmate’s
SENTRY Sentence Monitoring Computation Data.
b. Program Objectives. Expected results of this program are:
DCYRA inmates will be designated to institutions commensurate with their needs.
Unit Teams will help inmates who are eligible for parole establish meaningful Progress
Report goals with estimated completion dates at initial classification.
Staff will provide the U.S. Parole Commission (USPC) with timely and correct
documentation regarding inmates fulfillment of their Program Plan goals.
c. Pretrial/Holdover or Detainee Procedures. This directive does not apply to pretrial or
detainee inmates. Programming for DCYRA inmates occurs only at the designated institution.
2. DESIGNATION
DCYRA inmates are designated to institutions per the Program Statement Inmate Security
Designation and Custody Classification, unless otherwise stated in this PS. DCYRA inmates
are placed in Bureau institutions commensurate with their medical/mental health, security,
custody, and program needs, and as close as possible to their release destinations.
Designation and Sentence Computation Center (DSCC) staff identify the DCYRA sentence
procedure in SENTRY via the “CCM Remarks” section of the Update Security Designation
transaction. They also add the Case Management Activity (CMA) assignment of “YRA” in
SENTRY.
The Bureau does not have to segregate DCYRA inmates aged 18 years or older from adult
inmates.
Designation officials ensure that, for pre-SRAA DCYRA inmates, facilities where the U.S.
Parole Commission (USPC) conducts hearings are designated.
3. INITIAL CLASSIFICATION AND PROGRAM REVIEW
a. SRAA DCYRA Inmates. Initial Classification and Program Reviews for SRAA DCYRAs
are conducted per the Program Statement Inmate Classification and Program Review.
b. Pre-SRAA DCYRA Inmates. Initial Classification and Program Reviews are also
conducted per the Program Statement Inmate Classification and Program Review. As
pre-SRAA DCYRA inmates are immediately eligible for parole, they are scheduled for initial
parole hearings within 120 days of arrival at the designated facility (USPC Rules, 28 CFR
2.71(b)), regardless of the term imposed.

P5215.06

10/11/2011

2

Inherent to the recommendations and goals established at classification is the need to monitor
and adjust goals based on the inmate’s progress. The USPC relies on the inmate’s programming
compliance and completion it is essential that the Unit Team establish meaningful goals with
estimated completion dates at the inmate’s initial classification.
To ensure realistic goals (i.e., program completion dates) are established, the Unit Team
determines that the inmate understands his/her responsibility for accomplishing them. For
example, if a “wait list” is used for a particular class, explain the steps he/she needs to take to be
placed on it. It is recommended that the Unit Manager inform the course facilitator for each
class, program, or group of the Unit Team’s recommendation.
4. PROGRESS REPORTS
Progress Reports for DCYRA inmates are prepared per the Program Statement Progress
Reports, except as noted in this PS. A Progress Report and a Parole Packet (material included
in the Initial Parole Hearing Packet as specified in the Program Statement Inmate Central File,
Privacy Folder, and Mini-Files) are forwarded to the USPC after initial classification for
Pre-SRAA DCYRA Inmates.
DCYRA inmates releasing to a term of supervision have their final Progress Report forwarded to
the appropriate agency; consult the following table.
AGENCY RESPONSIBLE FOR THE SUPERVISION
OF D.C. CODE FELONY OFFENDERS

Inmate Intends to Reside in the
District of Columbia
Inmate Does Not Intend to
Reside in the District of
Columbia

Sentenced in U.S.
District Court

Sentenced in D.C.
Superior Court

U.S. Probation Office for
the District of Columbia
(USPO, DC)

Court Services and
Offender Supervision
Agency (CSOSA)

U.S. Probation Office in the district where inmate
intends to reside (relocation of supervision required)

The USPC can modify the conditions of supervision (parole or supervised release) for Pre-SRAA
DCYRA inmates. If a special post-release need exists for example, an inmate with an alcohol
problem maintaining contact with a community-based Alcoholics Anonymous group the
Progress Report should identify the need for a “Special Condition.”

P5215.06

10/11/2011

3

5. PAROLE HEARINGS
Pre-SRAA DCYRA inmates are immediately eligible for parole, but must apply for
consideration. An initial parole hearing is conducted within 120 days of an inmate’s arrival at
the designated institution, or as soon afterwards as practicable. If denied, rehearings are
scheduled every 12 months, and on the next available docket when the USPC is informed that the
inmate has completed his/her program plan (see 28 CFR 2.75(a)(2)(ii)). DCYRA inmates may
waive a parole proceeding, similar to adult parole-eligible inmates.
As noted, the USPC may conduct a rehearing earlier than scheduled upon the Warden’s
notification that the inmate has completed all recommended programs successfully. While
successful completion of the “Program Plan” does not in itself justify parole, it is a significant
factor the USPC considers in determining readiness.
Proper staff documentation of the inmate’s fulfillment of Program Plan goals is critical to the
USPC’s decision-making process (see Attachment A for a sample cover letter to the USPC). If
parole is denied at this hearing, rehearings are scheduled pursuant to 28 CFR 2.75(a)(2)(ii), but
no later than 12 months from the date of the hearing.
A Unit Team member familiar with the DCYRA inmate’s case should be present at all hearings
to clarify any questions concerning the Program Plan or the inmate’s progress.
6. DCYRA VIOLATOR TERMS
a. SRAA DCYRA Inmates. The status of a DCYRA inmate remanded to custody is that of a
“holdover” inmate until he/she arrives at the designated institution.
b. Pre-SRAA DCYRA Inmates. The USPC conducts either an institutional or local
revocation hearing to determine whether a DCYRA inmate’s parole should be revoked based on
new criminal conduct or administrative violations. Once parole is revoked, all aspects of this PS
apply, except that ordinarily the next rehearing is scheduled within six months of his/her arrival
at the institution designated for serving the violator term. This allows the USPC to consider the
inmate for reparole with the benefit of the new program plan.
7. NO FURTHER BENEFIT DETERMINATIONS
Per D.C. Code 24-101 and 24-905, the Director is authorized to determine that a DCYRA
inmate will derive no further benefit from his/her DCYRA sentence. This applies only to
pre-SRAA DCYRAs. Once removed from DCYRA sentence status, the inmate is considered
for parole as a regular adult D.C. Code felony offender.
a. Applicable Standard. A determination under this provision is based on a comprehensive
review of the inmate’s adjustment while incarcerated or on parole for the DCYRA sentence.
Factors that may support a “no further benefit” determination include:
P5215.06

10/11/2011

4

Aggressive/disruptive behavior while confined, as evidenced by disciplinary actions or other
reliable evidence.
Refusal to address drug or other behavioral/ psychological problems by completing various
programs.
Need for greater security as determined by conduct.
Return to custody as a parole violator due to revocation for criminal behavior.
b. Procedures. The DCYRA inmate’s Unit Team prepares the recommendation for a “no
further benefit” determination. This explains the factual basis supporting the recommendation,
including documents as necessary (discipline reports, Program Review Reports, Progress
Reports, etc.). The Notification to Inmate of Director’s No Further Benefit Determination form
(BP-A0895) is used to notify the inmate.
The recommendation packet is reviewed by the Warden, and forwarded to the Correctional
Programs Branch (CPB) Administrator, Central Office, with a copy to the Regional Correctional
Programs Administrator. The CPB Administrator and Office of General Counsel staff review
the recommendation and present it to the Director for a determination.
If the Director determines the inmate will derive “no further benefit” from the DCYRA sentence
treatment and supervision provisions, staff notify the inmate by providing a copy of the
recommendation packet.
Supporting documents in the packet should not include materials that pose an identifiable risk to
the inmate, others, or institution security and safety. Consult legal staff to determine whether
material is suitable for release to an inmate.
DCYRA inmates may appeal the “no further benefit” determination to the sentencing judge in
writing within 30 days of receipt. An appeal stays any action by the Director regarding a change
in the inmate’s status until the sentencing judge makes a determination. It is the inmate’s
responsibility to provide a copy of the written appeal request to the Unit Team to notify the
Bureau of the appeal. The judge’s decision is final and precludes further action by the Director
to change the DCYRA inmate’s status for a six-month period from the date of the decision. See
D.C. Code 24-905(b).
Failure to appeal the “no further benefit” determination within 30 days results in automatic
removal from status as a DCYRA inmate. The Unit Team changes the inmate’s SENTRY CMA
assignment from “YRA” to “YRA NFB” (see USPC Rules 2.106(c)).

P5215.06

10/11/2011

5

REFERENCES
Program Statements
P5100.08
Inmate Security Designation and Custody Classification (9/12/06)
P5215.05
Youth Corrections Act (YCA) Inmates and Programs (3/17/99)
P5251.05
Inmate Work and Performance Pay (10/1/08)
P5280.09
Inmate Furloughs (1/20/11)
P5290.14
Admission and Orientation Program (4/3/03)
P5300.21
Education, Training, and Leisure-Time Program Standards (2/18/02)
P5310.12
Psychology Services Manual (3/7/95)
P5321.07
Unit Management Manual (9/16/99)
P5322.12
Inmate Classification and Program Review (11/29/06)
P5325.07
Release Preparation Program (12/31/07)
P5350.28
Literacy Program (GED Standard) (12/1/03)
P5353.01
Occupational Education Programs (12/17/03)
P5354.03
Postsecondary Education Programs for Inmates (12/17/03)
P5800.11
Inmate Central File, Privacy Folder and Parole Commission Files (9/8/97)
P5800.15
Correctional Systems Manual (1/1/09)
P5803.07
Progress Reports (3/16/98)
P7310.04
Community Corrections Center (CCC) Utilization and Transfer Procedure
(12/16/98)
BOP Forms
BP-A0895

Notification to Inmate of Director s No Further Benefit Determination

ACA Standards
Standards for Adult Correctional Institutions, 4th Edition: 4-4295, 4-4299, 4-4300, 4-4304.
Performance-Based Standards for Adult Local Detention Facilities, 4th Edition: None.
Standards for Administration of Correctional Agencies, 2nd Edition: None.
Records Retention Requirements
Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) on Sallyport.

P5215.06

10/11/2011

6

Attachment A
(PREPARE ON INSTITUTION LETTERHEAD)

(Date)
Isaac Fulwood, Jr., Chairman
U.S. Parole Commission
90 K Street, NE.
Washington, DC 20530
RE: Incenzio Youngblood
Register Number 00000-007
Dear Commissioner Fulwood:
The above-referenced inmate has successfully completed the program plan developed for him upon
commitment to this institution.
Mr. Youngblood has enhanced his employment opportunities by completing the Business
Vocational Training program and the Adult Basic Education program. He has demonstrated his
ability to conform to the rules and regulations of the institution by incurring no incident reports in
the highest or greatest categories. He completed a course of Correctional Counseling, receiving
the endorsement of his counselor. He maintains his personal appearance and living areas at
socially acceptable levels and consistently receives average work reports.
I recommend that he be reviewed by the U.S. Parole Commission for parole consideration.
Enclosed for your review is a copy of Mr. Youngblood’s current Progress Report. If further
information is needed, please do not hesitate to contact me.

Sincerely,

S. Straight
Warden
Enclosure: Progress Report

P5215.06

10/11/2011

7

